Citation Nr: 9921787	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for psychiatric disorder.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1979 to 
July 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening a claim for service connection for psychiatric 
disorder.  In a June 1998 decision, the Board reopened the 
claim for service connection and remanded for further 
development.  The requested development has been 
accomplished, to the extent possible, and the case has been 
returned to the Board for further appellate review.


FINDING OF FACT

The record reflects that the appellant failed to report for  
VA examination scheduled in November 1998; there is no 
evidence of record of "good cause" which would excuse the 
failure to report for the examination.


CONCLUSION OF LAW

The claim for service connection for psychiatric disorder is 
denied due to failure to report, without good cause, for a VA 
compensation examination.  38 C.F.R. § 3.655(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (1998).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.  (Emphasis added.)

In the September 1997 rating decision, the RO denied 
reopening a claim for service connection for psychiatric 
disorder.  In a June 1998 decision, the Board determined that 
new and material evidence had been submitted and reopened the 
claim and remanded it for further development.  In the remand 
portion of the decision, the Board noted that the appellant 
was to undergo a VA examination to determine the etiology of 
the appellant's psychiatric disorder.  Following the June 
1998 decision, the RO wrote a letter to the appellant, dated 
June 1998, which informed the appellant of the following:

[W]e will request that you be examined as 
ordered by the Board of Veterans' 
Appeals.  This examination is in support 
of your claim and it is your 
responsibility to report for this 
examination when scheduled.  If you 
cannot report when scheduled, it is your 
responsibility to tell both the Medical 
Center and the Regional Office so the 
examination can be rescheduled.

The record reflects that the appellant failed to report for a 
VA examination that was scheduled in November 1998.  
Additionally, in an April 1999 supplemental statement of the 
case, the RO informed the appellant that he had failed to 
report for a VA examination after he had been notified by 
them that an examination would be scheduled.  The appellant 
was notified in the supplemental statement of the case that 
he had an opportunity to respond to any issue in the 
supplemental statement of the case.  The appellant has not 
submitted any evidence of "good cause" as to his failure to 
report.

If the appellant chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear any adverse consequences of 
such action.  What is clear is that VA has taken concerted 
efforts to assist the appellant in the development and 
adjudication of his claim.  The appellant failed to show for 
the November 1998 VA examination.  The appellant was informed 
in the June 1998 letter that it was his duty to inform VA of 
his inability to attend a VA examination.  In the April 1999 
supplemental statement of the case, the RO notified the 
appellant of his failure to report, and he has made no effort 
to notify the RO as to why he did not show nor request that 
another examination be scheduled.  The appellant was also 
informed in the April 1999 supplemental statement of the case 
that this examination had been scheduled to assist him with 
his claim.  The Board finds that further action without 
response or assistance from the appellant constitutes a waste 
of limited government resources.  See e.g., Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).

The appellant's claim for service connection for psychiatric 
disorder is not "an original compensation claim," which 
would allow the claim to be decided based upon the evidence 
of record when the appellant fails to show for an 
examination.  38 C.F.R. § 3.655(b) (Emphasis added).  The 
appellant's "original compensation claim" was the VA Form 
21-526, Veteran's Application for Compensation or Pension, 
which was submitted in June 1987.  The claim for service 
connection for psychiatric disorder falls under "a reopened 
claim for a benefit which was previously disallowed" and is 
accordingly denied pursuant to 38 C.F.R. § 3.655(b) (Emphasis 
added).

The Board must point out that the workmanship shown in the 
April 1999 supplemental statement of the case was extremely 
impressive and thorough and assisted this Board Member 
considerably in adjudicating the appellant's claim.


ORDER

Service connection for psychiatric disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

